Title: Peter Lenox to Thomas Jefferson, 27 June 1812
From: Lenox, Peter
To: Jefferson, Thomas


          Honoured Sir Washington City 27th June 1812.
          I take the liberty to tender my good wishes and grateful respect for your health and happiness & should feel myself committing an act of ingratitude which is the worst of crimes. If I was not to acknowledge your friendship by your encouragement in my business, while you resided in washington, which by my industry did enable me to lay up something for my young family, not having in my power sir to return my gratitude any other way I did take the honour of naming my only son with your name, with a view to continue in my family your memory, But Alas in that we are I am disappointed by the alwise Creator. Our City progresses slow, but regular, many persons who in our city who from want of thought or other cause, did complain of you and your administration, but they was told then that when you was gone they would wish you back again which I am happy to find is the case. Without wishing to censure President  our citizens  generally believe that from your talent and taste for improvement our city if you was with us all the time would have had many more improvements, but the difficulty of the times is a good apology for more not being done.  At the commencement of the session of Congress they appropriated money for finishing the Patent office & General Post Office, the business was so contrived by design as to make Mr Granger the acting man which made it a delicate thing for the President to say much in favour of of any one Mr G. having a person in view. Although Mr G. Advertised for proposals yet their is no doubt he was determined on his own man. Because their was proposals upwards of 2000 Dollars less than had been given in at first still he gave it to that person at a little below trifle under the lowest proposal. Being at this time out employment by losing that; and not having been in the habit of doing private business, has left me Idle, their is a Public hospital to be built which Mr Latrobe is making the drawing for. Mr Secretary Hamilton is the acting person in that Business; Mr Latrobe advises me to ask your aid if you have a personal acquaintance withe the secretary as their is so many applicants and some who has good friends. I have had some conversation with the secretary and he has given me some encouragement. If It be concistent with you to  intercede for me I shall be glad, but if not so I am confident it will proceed from some other cause than an unwillingness to serve me.
          Sir With the highest respect My Family withe me Join in presenting our unfading Esteem for your Character And Person,Peter Lenox.
        